DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions - Rejoinder
Claim 1 is allowable. The restriction requirement between species and inventions, as set forth in the Office action mailed on 07/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/12/2021 is withdrawn.  Claims 5 & 19, directed to an unelected species and invention, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Andrew Swanson on 11/24/2021.
The application has been amended as follows: 
Claim 8 should read --The fluid displacement pump of claim 7, wherein the stator support comprisesthe axle.--
Claim 9 should read --A fluid displacement pump comprising: a support frame; an electric motor having a first end disposed opposite a second end along a motor axis, the electric motor comprising: a rotor configured to rotate about the motor axis, the rotor including a housing with an opening on the second end of the electric motor; a stator located at least partially inside of the rotor, the stator configured to generate electromagnetic fields that interact with the rotor to rotate the rotor around the stator; and an axle that extends through the opening of the housing of the rotor to hold the stator stationary relative to the support frame while the housing rotates around the stator; a drive connected to the rotor at the first end of the electric motor, the drive configured to convert rotational output from the rotor to reciprocating motion; a pump comprising a fluid displacement member linked to the drive to be linearly reciprocated by the drive along a pump axis, the fluid displacement member located closer to the first end of the electric motor than to the second end of the electric motor; a first bearing disposed between the support frame and the rotor and about an exterior of the housing of the rotor at the first end of the electric motor to support the rotor and allow rotational motion of the rotor with respect to the support frame; and a second bearing disposed between the axle and the rotor at the second end of the electric motor to support the rotor and allow rotational motion of the rotor with respect to 
Claim 10 should read --The fluid displacement pump of claim 9, wherein the support frame and a frame member compress the first bearing and the second bearing therebetween to preload the first bearing and the second bearing.--
Claim 11 should read -- A fluid displacement pump comprising: an electric motor having a first end disposed opposite a second end along an axis, the electric motor comprising: a rotor configured to rotate about the axis, the rotor including a housing with an opening on the second end of the electric motor; a stator located at least partially inside of the rotor, the stator configured to generate electromagnetic fields that interact with the rotor to rotate the rotor around the stator; and a drive connected to the rotor at the first end of the electric motor, the drive configured to convert rotational output from the rotor to reciprocating motion; a pump comprising a fluid displacement member linked to the drive to be linearly reciprocated by the drive, the fluid displacement member located closer to the first end of the electric motor than to the second end of the electric motor; a support frame 
Claim 22 should read --The fluid displacement pump of claim 9, wherein the second bearing is disposed at the second end of the electric motor.--

Reasons for Allowance
Claims 1-17 & 19-24 are allowed.
As to Claim 1, the prior art of record teaches an electric motor driven fluid displacement pump with similar housing and frame structure as claimed in Claim 1, but does not teach “a line parallel to the axis extends through each of the first end wall, the second end wall, and the stator”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Wang (2018/0106244), as evidenced by Schob (5,939,813), as described in the 08/24/2021 Non-Final Rejection.  However, as shown in Wang Figure 2, a line parallel to the axis extends only through the first end wall (right side of Figure 2) and the stator (9).  One of ordinary skill in the art would recognize a plane parallel to the axis would extend through each of the required elements, but a line does not.  As such, it would not be obvious to one of ordinary skill in the art to modify Wang without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record.
Claims 2-8, 15-17, 19 & 21 depend on Claim 1, so are also allowed.

As to Claim 9, the prior art of record teaches an electric motor driven fluid displacement pump with similar housing and frame structure as claimed in Claim 9, but does not teach “a first bearing disposed between the frame and the rotor and about an exterior of the housing of the rotor at the first end of the electric motor to support the rotor”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 9.  The closest art of record is Wang (2018/0106244), as evidenced by Schob (5,939,813), similar to the description in the 08/24/2021 Non-Final Rejection.  However, as shown in Wang Figure 2, none of bearings 13, 
Claims 10 & 22-24 depend on Claim 9, so are also allowed.

As to Claim 11, the prior art of record teaches an electric motor driven fluid displacement pump with similar housing and frame structure as claimed in Claim 11, but does not teach “at least one connector that connects the pump frame to the frame member, each connector extending along the exterior of the rotor from the first end to the second end of the electric motor”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 11.  The closest art of record is Wang (2018/0106244), as evidenced by Schob (5,939,813), similar to the description in the 08/24/2021 Non-Final Rejection.  However, Wang describes what is probably a bolt connecting the frame member, the axle, and the frame, but is silent on if the structure actually is a bolt.  Even if it is a bolt, the bolt would not be able to extend along the exterior of the rotor from the first end to the second end, since extending the assumed bolt would require the bolt to extend through the rotor.  Moving the bolt radially outward, with respect to the shaft axis, would require the benefit of hindsight, since the Wang pump operates as intended without extending the bolt.  As such, it would not be obvious to one of ordinary skill in the art to modify Wang without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 11, is neither anticipated nor made obvious by the prior art of record.
Claims 12-14 depend on Claim 11, so are also allowed.

As to Claim 20, the prior art of record teaches an electric motor driven fluid displacement pump with similar housing and frame structure as claimed in Claim 20, but does 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DAVID N BRANDT/Examiner, Art Unit 3746      

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746